COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dit. No. _|? neg 953 at 2 8119
USAO No. 28 9 RQ IS3O

 

The Government respectfully requests the Court to dismiss without prejudice the ia Complaint Removal
Proceedings in

United States v. Ely AR erent

moron 40 Affidavit was filed on _/2[(4{ 9)

 

 

 

   

    

4 U.S. Marshals please withdraw warrant. Xe Ane aa
Assistant UNITED STATES ey
butane Wey Shy,
(Phint name}
sO ORDERED: ~ )

 

 

JubGE DATE

UNITED STATES MAGISTRATE

 

Distribution: White > Court Yellow > U.S. Marshals Green > Pretrial Services Pink + AUSA Copy

 
